Exhibit 10.2

Prudential Investment Management, Inc. (“PIM”)

The Prudential Insurance Company of America (“Prudential”)

Prudential Retirement Insurance and Annuity Company (“PRIAC”)

Each Prudential Affiliate under the Note Agreement referred to below

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

October 14, 2008

NORTHWEST PIPE COMPANY

5721 SE Columbia Way, Suite 200

Vancouver, Washington 98661

 

  Re: First Amendment and Limited Waiver to Amended and Restated Note Purchase
and Private Shelf Agreement dated as of May 31, 2007

Ladies and Gentlemen:

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of May 31, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), by and between
Northwest Pipe Company, an Oregon corporation (the “Company”), on the one hand,
and PIM, Prudential, PRIAC and each Prudential Affiliate (as therein defined)
that becomes bound by certain provisions thereof (together with PIM, Prudential
and PRIAC and their respective successors and Transferees, collectively, the
“Purchasers”), on the other hand. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Note Agreement (after
giving effect to any amendments of such terms in this letter agreement).

1. Certain Defaults. Pursuant to the request of the Company and the provisions
of paragraph 11C of the Note Agreement, and subject to the terms and conditions
of this letter agreement, the Purchasers hereby waive the Company’s breach of
paragraph 5K of the Note Agreement caused by the Company failure to timely
deliver a Most Favored Lender Notice to the holders of Notes relating to the
modification of the Company’s tangible net worth covenant under the Bank Credit
Agreement, effected by the first amendment thereto dated as of June 27, 2008.

2. Amendments. Pursuant to the request of the Company and the provisions of
paragraph 11C of the Note Agreement, and subject to the terms and conditions of
this letter agreement, the Purchasers hereby agree with the Company that the
Note Agreement shall be amended as follows:

 

  (a) Paragraph 6A(1) is hereby amended and restated in its entirety as follow:

6A(1). Consolidated Total Debt to EBITDA Ratio.

The Company will not, at any time, permit the ratio of (i) Consolidated Total
Debt at such time to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company then most recently ended, to be greater than
4.00:1.00.



--------------------------------------------------------------------------------

Northwest Pipe Company

October 14, 2008

Page 2

 

  (b) Paragraph 6A(2) is hereby amended and restated in its entirety as follow:

6A(2). Consolidated Tangible Net Worth.

The Company will not, at any time, permit Consolidated Tangible Net Worth to be
less than the sum of (i) $200,178,000, plus (ii) 50% of the consolidated net
income of the Company and its Subsidiaries (but only if a positive number) for
each fiscal quarter of the Company ended after June 30, 2008 through and
including the most recently ended fiscal quarter of the Company at such time,
plus (iii) 100% of the net proceeds from any Equity Offering of the Company
consummated after June 30, 2008.

 

  (c) Paragraph 6A(4) is hereby amended and restated in its entirety as follow:

6A(4). Consolidated Senior Funded Debt to EBITDA Ratio.

The Company will not, at any time, permit the ratio of (i) Consolidated Senior
Funded Debt at such time to (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company then most recently ended, to be
greater than 3.50:1.00.

 

  (d) Clause (i) of paragraph 6D is hereby amended and restated in its entirety
as follows:

(i) Debt in existence on October 14, 2008 and disclosed on Schedule 6D hereto;

 

  (e) Schedule 6D of the Note Agreement is hereby amended and restated in its
entirety with the attached Schedule 6D hereto.

 

  (f) Clause (iii) of paragraph 6D is hereby amended and restated in its
entirety as follows:

(iii) Debt secured by Purchase Money Liens (exclusive of any Debt described in
clause (i) of this paragraph 6D); provided that the aggregate principal amount
of such Debt (A) incurred during any year shall not exceed $15,000,000, and
(B) shall not exceed $35,000,000 in the aggregate at any time;

 

  (g) Clause (v) of paragraph 6D is hereby amended and restated in its entirety
as follows:

(v) Debt incurred under the Bank Credit Agreement and Guarantees of such Debt
pursuant to the requirements thereof; provided that (a) the aggregate commitment
amount thereunder and the aggregate principal amount of such Debt shall not, at
any time, exceed $200,000,000, and (b) each obligor and lender thereof is party
to, and such Debt is subject to, the terms of the Intercreditor Agreement;



--------------------------------------------------------------------------------

Northwest Pipe Company

October 14, 2008

Page 3

 

  (h) Clause (vii) of paragraph 6D is hereby amended and restated in its
entirety as follows:

(vii) Other unsecured Debt not exceeding $150,000,000 in the aggregate; provided
that any such unsecured Debt exceeding $25,000,000 shall be subordinated to the
holders of Notes pursuant to a subordination agreement in form and substance
satisfactory to such holders;

 

  (i) Clause (vii) of paragraph 6E is hereby amended and restated in its
entirety as follows:

(vii) Liens in existence on October 14, 2008 and disclosed on Schedule 6E
hereto;

 

  (j) Schedule 6E of the Note Agreement is hereby amended and restated in its
entirety with the attached Schedule 6E hereto.

 

  (k) The defined term “Consolidated EBITDAR” appearing in paragraph 10B is
hereby amended and restated in its entirety as follows:

“Consolidated EBITDAR” shall mean, (a) Consolidated EBITDA, plus (b) Lease
Rentals for the period of four consecutive fiscal quarters of the Company ended
on the date of determination.

 

  (l) The defined term “Consolidated Fixed Charges” appearing in paragraph 10B
is hereby amended and restated in its entirety as follows:

“Consolidated Fixed Charges” shall mean in respect of the Company and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP, the
sum of (a) consolidated interest expense for the period of four consecutive
fiscal quarters ended on the date of determination, plus (b) consolidated
current maturities of long-term debt (including Capitalized Lease Obligations)
as set forth on the Company’s balance sheet on the date of determination, plus
(c) Lease Rentals for the period of four consecutive fiscal quarters of the
Company ended on the date of determination.

 

  (m) Clause (iii) of paragraph 11I of the Note Agreement is hereby amended and
restated in its entirety as follows:

(iii) if to the Company, addressed to it at 5721 SE Columbia Way, Suite 200,
Vancouver, Washington 98661, Fax No. 360-397-6257, Attention: Chief Financial
Officer, with a copy to Greg Struxness, Esq., Ater Wynne LLP, 222 S.W. Columbia,
Suite 1800, Portland, Oregon 97201, Fax No. 503-226-0079.

3. Limitation of Modifications. Each of the amendments, limited waivers and/or
other modifications set forth in this letter agreement shall be limited
precisely as written and shall not be deemed to be (a) an amendment, consent or
waiver of any other terms or conditions of the Note Agreement or any other
document related to the Note Agreement or (b) a consent to any future amendment,
consent or waiver. Except as expressly set forth in this letter, the Note
Agreement and the documents related to the Note Agreement shall continue in full
force and effect.



--------------------------------------------------------------------------------

Northwest Pipe Company

October 14, 2008

Page 4

4. Representations and Warranties. The Company hereby represents and warrants as
follows (both before and after giving effect to the effectiveness of this letter
agreement): (a) no Event of Default has occurred and is continuing (or would
result from the transactions contemplated by this letter agreement); (b) the
Company’s execution, delivery and performance of the Note Agreement, as modified
by this letter agreement, have been duly authorized by all necessary corporate
and other action and do not and will not require any registration with, consent
or approval of, or notice to or action by, any Person (including any
governmental authority) in order to be effective and enforceable; (c) the Note
Agreement, as modified by this letter agreement, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights or by general principles of
equity; and (d) each of the representations and warranties set forth in
paragraph 8 of the Note Agreement is true, correct and complete as of the date
hereof (except to the extent such representations and warranties expressly
relate to another date, in which case such representations and warranties are
true, correct and complete as of such other date).

5. Conditions to Effectiveness. This letter agreement shall become effective on
the date on which: (a) the Purchasers shall have received a fully executed and
delivered counterpart of this letter agreement executed by the Company; (b) the
Purchasers shall have received a fully executed and delivered copy of each of
(i) the second amendment to Bank Credit Agreement, (ii) the joinder agreement by
U.S. Bank National Association to the Bank Credit Agreement, (iii) the first
amendment to Intercreditor Agreement, and (iv) the joinder agreement by U.S.
Bank National Association to the Intercreditor Agreement, with each of the
foregoing in form and substance satisfactory to the Purchasers, and each of the
conditions precedent in such amendments shall have been previously or
concurrently satisfied; (c) the Collateral Agent shall have filed UCC amendment
statements reflecting the Company’s change of address for each UCC financing
statements filed against the Company in favor of the Collateral Agent; (d) the
Company shall have paid to, or as directed by, PIM in immediately available
funds an amendment fee equal to 0.10% of the principal amount outstanding on the
Notes; and (e) the Company shall have paid Bingham McCutchen LLP in immediately
available funds its accrued and unpaid legal fees and expenses.

6. Counterparts. This document may be executed in multiple counterparts, which
together shall constitute a single document.

7. Governing Law. This letter agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of New York, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than such state.

[Remainder of the page intentionally left blank.]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely, PURCHASERS PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:     Title:  
Vice President THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:     Title:   Vice
President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:   PRUDENTIAL
INVESTMENT MANAGEMENT, INC., AS INVESTMENT MANAGER By:     Title:   Vice
President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first appearing above:

 

NORTHWEST PIPE COMPANY,

an Oregon corporation

By:     Name:   Brian W. Dunham Title:   President and Chief Executive Officer